DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-8, 10-11, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO2018103250).

Regarding claim 1, Li discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising (6th embodiment Tables 16-18 and Figs. 11-12C): 
5a first lens (L1) having a refractive power with a concave image-side surface (Tables 16-18); 
a second lens (L2) having a refractive power (Tables 16-18); 
a third lens (L3) having a positive refractive power (Tables 16-18);
a fourth lens (L4) having a refractive power (Tables 16-18); 
a fifth lens (L5) having a positive refractive power with a convex image-side surface (Tables 16-18); and 
10a sixth lens (L6) having a positive refractive power with a convex object-side surface and a concave image-side surface (Tables 16-18), 
wherein, half of a maximum field-of-view angle HFOV of the optical imaging lens assembly satisfies: HFOV > 55⁰ (Table 16), and 
15a distance TTL from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly along the optical axis and half of a diagonal length ImgH of an effective pixel area on the imaging plane of the optical imaging lens assembly satisfy:
1.2 < TTL/ImgH < 2.3 (Table 16-17 and Fig. 12 gives TTL = 3.7 and ImgH = 2.28 giving 1.62).1.2 < TTL/ImgH < 2.3

Regarding claim 5, Li discloses wherein an effective focal length f5 of the fifth lens, an effective focal length f6 of the sixth lens, and a total effective focal length f of the optical imaging lens assembly satisfy (Table 16 where f5 = 1.34, f6 = 26.24 and f = 1.8 giving 0.30):
 
    PNG
    media_image1.png
    17
    289
    media_image1.png
    Greyscale
  

Regarding claim 7, Li discloses wherein a radius of curvature 5R10 of the image-side surface of the fifth lens and an effective focal length f5 of the fifth lens satisfy (Tables 16-17 where R10 = -0.5993 and f5 = 2.35 giving -0.26):
 
    PNG
    media_image2.png
    15
    166
    media_image2.png
    Greyscale
  

Regarding claim 8, Li discloses wherein a radius of curvature 10R11 of the object-side surface of the sixth lens, a radius of curvature R12 of the image-side surface of the sixth lens, and a total effective focal length f of the optical imaging lens assembly satisfy (Tables 16-17 where R11 = 0.8884m R12 = 0.5727 and f = 1.8 giving 0.81):
 
    PNG
    media_image3.png
    17
    197
    media_image3.png
    Greyscale
  


	Regarding claim 10, Li discloses wherein a center thickness CT1 of the first lens along the optical axis and a center thickness CT6 of the sixth lens along the optical axis satisfy (Table 17 where CT1 = 0.3862 and CT6 = 0.3 giving 1.3): 

    PNG
    media_image4.png
    15
    171
    media_image4.png
    Greyscale
  

Regarding claim 11, Li discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising (6th embodiment Tables 16-18 and Figs. 11-12C): 
a first lens (L1) having a refractive power with a concave image-side surface (Tables 16-18); 
a second lens (L2) having a refractive power (Tables 16-18); 
a third lens (L3) having a positive refractive power (Tables 16-18);
a fourth lens (L4) having a refractive power (Tables 16-18); 
a fifth lens (L5) having a positive refractive power with a convex image-side surface (Tables 16-18); and 
a sixth lens (L6) having a positive refractive power with a convex object-side surface and a concave image-side surface (Tables 16-18), 
wherein, half of a maximum field-of-view angle HFOV of the optical imaging lens assembly satisfies: 
HFOV > 55⁰ (Table 16), and 
a spaced interval T12 between the first lens and the second lens along the optical axis, a spaced interval T23 between the second lens and the third lens along the optical axis, a spaced interval T34 between the third lens and the fourth lens along the optical axis, and a distance TTL 40from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly along the optical axis satisfy: 
0 < (T12+T23+T34)/TTL < 0.5 (Table 16-17 where T12 = 0.0553, T23 = 0.05+0.0996 T34 = 0.0501 and TTL = 3.7 giving 0.07).

Regarding claim 15, Li discloses wherein an effective focal length f5 of the fifth lens, an effective focal length f6 of the sixth lens, and a total effective focal length f of the optical imaging lens assembly satisfy (Table 16 where f5 = 1.34, f6 = 26.24 and f = 1.8 giving 0.30):
 
    PNG
    media_image1.png
    17
    289
    media_image1.png
    Greyscale
  

Regarding claim 17, Li discloses wherein a radius of curvature 5R10 of the image-side surface of the fifth lens and an effective focal length f5 of the fifth lens satisfy (Tables 16-17 where R10 = -0.5993 and f5 = 2.35 giving -0.26):
 
    PNG
    media_image2.png
    15
    166
    media_image2.png
    Greyscale
  

Regarding claim 18, Li discloses wherein a radius of curvature 10R11 of the object-side surface of the sixth lens, a radius of curvature R12 of the image-side surface of the sixth lens, and a total effective focal length f of the optical imaging lens assembly satisfy (Tables 16-17 where R11 = 0.8884m R12 = 0.5727 and f = 1.8 giving 0.81):
 
    PNG
    media_image3.png
    17
    197
    media_image3.png
    Greyscale
  

	Regarding claim 20, Li discloses wherein a center thickness CT1 of the first lens along the optical axis and a center thickness CT6 of the sixth lens along the optical axis satisfy (Table 17 where CT1 = 0.3862 and CT6 = 0.3 giving 1.3): 

    PNG
    media_image4.png
    15
    171
    media_image4.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6, 9, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.

Regarding claim 2, Li does not explicitly disclose wherein a maximum effective radius DT11 of the object-side surface of the first lens and a maximum effective radius DT62 of the image-side surface of the sixth lens satisfy:
 
    PNG
    media_image5.png
    15
    202
    media_image5.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the maximum effective radius of the first and or second lens surfaces to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust DT11 and/or DT62 motivated by improving aberration correction.

Regarding claim 3, Li does not disclose wherein a radius of curvature R1 of the object-side surface of the first lens and an effective focal length fl of the first lens satisfy:
 
    PNG
    media_image6.png
    20
    157
    media_image6.png
    Greyscale
  
Li teaches R1/f1 = 0.42 (Tables 16 and 17), a difference of 0.12, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust R1 and/or f1 to satisfy the expression above since the claimed ranges and the prior art are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 4, Li does not disclose wherein an on-axis distance SAG41 from an intersection of an object-side surface of the fourth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fourth lens, and an on-axis distance SAG52 from an intersection of the image-side surface of the fifth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fifth lens satisfy: 

    PNG
    media_image7.png
    15
    294
    media_image7.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust SAG41 and/or SAG52 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust SAG41 and/or SAG52 motivated by improving aberration correction.

Regarding claim 6, Li does not disclose wherein a radius of curvature R5 of an object-side surface of the third lens, a radius of curvature R6 of an image-side surface 21of the third lens, and an effective focal length f3 of the third lens satisfy:
 
    PNG
    media_image8.png
    17
    183
    media_image8.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f3, R5 and/or R6 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust f3, R5 and/or R6 motivated by improving aberration correction.

Regarding claim 9, Li does not disclose wherein a center thickness CT2 of the second lens along the optical axis, a center thickness CT3 of the third lens along the optical axis, and a center thickness CT4 of the fourth lens along the optical axis satisfy:
 
    PNG
    media_image9.png
    17
    231
    media_image9.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT2, CT3 and/or CT4 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust CT2, CT3 and/or CT4 reducing the size of the device.

Regarding claim 12, Li does not explicitly disclose wherein a maximum effective radius DT11 of the object-side surface of the first lens and a maximum effective radius DT62 of the image-side surface of the sixth lens satisfy:
 
    PNG
    media_image5.png
    15
    202
    media_image5.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the maximum effective radius of the first and or second lens surfaces to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust DT11 and/or DT62 motivated by improving aberration correction.

Regarding claim 13, Li does not disclose wherein a radius of curvature R1 of the object-side surface of the first lens and an effective focal length fl of the first lens satisfy:
 
    PNG
    media_image6.png
    20
    157
    media_image6.png
    Greyscale
  
Li teaches R1/f1 = 0.42 (Tables 16 and 17), a difference of 0.12, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust R1 and/or f1 to satisfy the expression above since the claimed ranges and the prior art are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 14, Li does not disclose wherein an on-axis distance SAG41 from an intersection of an object-side surface of the fourth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fourth lens, and an on-axis distance SAG52 from an intersection of the image-side surface of the fifth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fifth lens satisfy: 

    PNG
    media_image7.png
    15
    294
    media_image7.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust SAG41 and/or SAG52 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust SAG41 and/or SAG52 motivated by improving aberration correction.

Regarding claim 16, Li does not disclose wherein a radius of curvature R5 of an object-side surface of the third lens, a radius of curvature R6 of an image-side surface 21of the third lens, and an effective focal length f3 of the third lens satisfy:
 
    PNG
    media_image8.png
    17
    183
    media_image8.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f3, R5 and/or R6 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust f3, R5 and/or R6 motivated by improving aberration correction.

Regarding claim 19, Li does not disclose wherein a center thickness CT2 of the second lens along the optical axis, a center thickness CT3 of the third lens along the optical axis, and a center thickness CT4 of the fourth lens along the optical axis satisfy:
 
    PNG
    media_image9.png
    17
    231
    media_image9.png
    Greyscale
  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT2, CT3 and/or CT4 to satisfy the expression above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case one of ordinary skill in the art would have sought to adjust CT2, CT3 and/or CT4 reducing the size of the device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872